o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date cc intl b01 -------- genin-110906-13 uil ---------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------------- ------------------------- reference request for information regarding determination of residence for purposes of the u s -germany income_tax treaty dear -------------- this letter responds to your request for information regarding the rules that apply in determining whether an alien individual who is in the united_states on a nonimmigrant visa is a resident_of_the_united_states for purposes of the u s -germany income_tax treaty the treaty a article residence of the treaty provides in relevant part residence under the treaty for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature and also includes that state and any political_subdivision or local authority thereof the term however does not include any person who is liable to tax in that state in respect only of income from sources in that state or of profits attributable to a convention between the government of the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes signed on aug as amended by the protocol signed on date reprinted in tax_treaties cch genin-110906-13 permanent_establishment in that state or capital situated therein emphasis added the technical explanation te to article of the treaty provides the term resident of a contracting state is defined in paragraph in general this definition incorporates the definitions of residence in u s and german law by referring to a resident as a person who under the laws of a contracting state is subject_to tax therein by reason of his domicile residence place of management place of incorporation or any other similar criterion thus residents of the united_states generally include u s citizens u s green card holders and aliens who are considered u s residents under code sec_7701 paragraph also specifically includes the united_states the federal republic of germany and political subdivisions and local authorities of the two states as residents for purposes of the convention emphasis added in other words whether an alien individual who is in the united_states on a nonimmigrant visa is a resident_of_the_united_states within the meaning of paragraph of article of the treaty depends on whether the individual is a resident_of_the_united_states under u s domestic tax law if an individual is a resident_of_the_united_states within the meaning of paragraph but is also a resident of germany within the meaning of paragraph then the individual’s residency status for purposes of the treaty is determined under a series of tiebreaker rules set forth in paragraph of article b sec_7701 of the internal_revenue_code the code and the related regulations in sec_301_7701_b_-1 to b -9 provide the rules for determining whether an alien individual is a u s resident for purposes of u s domestic tax law sec_7701 provides rules for determining residence under u s domestic tax law an alien individual shall be treated as a resident_of_the_united_states with respect to any calendar_year if and only if such individual meets the requirements of clause i ii or iii i lawfully admitted for permanent residence --such individual is a lawful permanent resident_of_the_united_states at any time during such calendar_year substantial_presence_test --such individual meets the substantial_presence_test of paragraph ii genin-110906-13 iii first_year_election --such individual makes the election provided in paragraph with respect to an alien individual who is in the united_states on a nonimmigrant visa the substantial_presence_test and first_year_election rule described above are relevant in determining whether the individual is a resident_of_the_united_states under u s domestic tax law the individual is a u s resident under u s domestic tax law for a particular year if he or she satisfies the substantial_presence_test or is eligible for the first-year election and makes the election sec_7701 of the code provides substantial_presence_test -- a in general --except as otherwise provided in this paragraph an individual meets the substantial_presence_test of this paragraph with respect to any calendar_year hereinafter in this subsection referred to as the current_year if-- i such individual was present in the united_states on at least days during the calendar_year and the sum of the number of days on which such individual was present in the united_states during the current_year and the preceding calendar years when multiplied by the applicable multiplier determined under the following table equals or exceed sec_183 days ii in the case of days in current_year 1st preceding year 2nd preceding year the applicable multiplier is an alien individual may exclude days of presence in the united_states for purposes of the days calculation under the substantial_presence_test under certain circumstances described in sec_7701 of the code sec_7701 provides in relevant part b exception where individual is present in the united_states during less than one-half of current_year and closer connection to foreign genin-110906-13 country is established --an individual shall not be treated as meeting the substantial_presence_test of this paragraph with respect to any current_year if-- i such individual is present in the united_states on fewer than days during the current_year and it is established that for the current_year such individual has a tax_home as defined in sec_911 without regard to the second sentence thereof in a foreign_country and has a closer connection to such foreign_country than to the united_states ii c subparagraph b not to apply in certain cases --subparagraph b shall not apply to any individual with respect to any current_year if at any time during such year-- i such individual had an application_for adjustment of status pending or ii such individual took other steps to apply for status as a lawful permanent resident_of_the_united_states d exception for exempt individuals or for certain medical conditions -- an individual shall not be treated as being present in the united_states on any day if-- i such individual is an exempt_individual for such day or ii such individual was unable to leave the united_states on such day because of a medical_condition which arose while such individual was present in the united_states sec_7701 of the code and sec_301_7701_b_-3 provide that individuals who are in the united_states on certain types of visas are considered exempt individuals which means the days during which they are present in the united_states under that visa status are not counted for purposes of the substantial_presence_test as provided by sec_7701 in particular sec_301_7701_b_-3 provides in relevant part in general an exempt_individual is an individual who is either a-- genin-110906-13 i ii foreign_government-related_individual as defined in paragraph b of this section teacher_or_trainee as defined in paragraph b of this section iii student as defined in paragraph b of this section or iv professional athlete as defined in paragraph b of this section foreign government-related individual-- i in general a foreign_government-related_individual is an individual and that individual's immediate_family who is temporarily present in the united states-- a as a full-time_employee of an international_organization b by reason of diplomatic status or ii c by reason of a visa that the secretary_of_the_treasury or his or her delegate after consultation with the secretary of state when appropriate determines represents full-time diplomatic or consular status an individual described in this paragraph shall be considered to be temporarily present in the united_states if the individual is not a lawful permanent resident as described in sec_301_7701_b_-1 regardless of the actual amount of time that the individual is present in the united_states definition of international_organization the term international_organization means any public international_organization that has been designated by the president by executive_order as being entitled to enjoy the privileges exemptions and immunities provided for in the international organizations act u s c an individual described in paragraph b i of this section will be a full-time_employee of an international_organization if that individual's employment with the organization is consistent with an employment schedule of a person with a standard full-time work schedule with the organization genin-110906-13 iii full-time diplomatic or consular status an individual is considered to have full-time diplomatic or consular status if-- a the individual has been accredited by a foreign government recognized de jure or de_facto by the united_states b the individual intends to engage primarily in official activities for that foreign government while in the united_states and c the individual has been recognized by the president or by the secretary of state or by a consular officer acting on behalf of the secretary of state as being entitled to such status teacher_or_trainee a teacher_or_trainee includes any individual and that individual’s immediate_family other than a student who is admitted temporarily to the united_states as a nonimmigrant under sec_101 relating to the admission of teachers and trainees into the united_states or sec_101 relating to the admission of participants in international cultural exchange programs of the immigration and nationality act u s c a j q and who substantially complies with the requirements of being admitted student a student is any individual and that individual’s immediate_family who is admitted temporarily to the united_states as a nonimmigrant under sec_101 or m relating to the admission of students into the united_states or as a student under sec_101 relating to the admission of teachers and trainees into the united_states or sec_101 relating to the admission of participants in international cultural exchange programs of the immigration and nationality act u s c a f j m q who substantially complies with the requirements of being admitted for rules concerning taxation of certain nonresident students or trainees see sec_871 and sec_1_871-9 of this chapter as previously discussed above a nonimmigrant individual may also be treated as a u s resident for u s domestic tax law purposes if the individual is eligible for the first-year election and makes such an election sec_7701 of the code provides genin-110906-13 first-year election - a an alien individual shall be deemed to meet the requirements of this subparagraph if such individual-- i is not a resident_of_the_united_states under clause i or ii of sec_7701 with respect to a calendar_year hereinafter referred to as the election_year ii was not a resident_of_the_united_states under section iii iv b a with respect to the calendar_year immediately preceding the election_year is a resident_of_the_united_states under clause ii of sec_7701 with respect to the calendar_year immediately following the election_year and is both-- i present in the united_states for a period of at least consecutive days in the election_year and ii present in the united_states during the period beginning with the first day of such 31-day period and ending with the last day of the election_year hereinafter referred to as the testing_period for a number of days equal to or exceeding percent of the number of days in the testing_period provided that an individual shall be treated for purposes of this subclause as present in the united_states for a number of days during the testing_period not exceeding days in the aggregate notwithstanding his absence from the united_states on such days b an alien individual who meets the requirements of subparagraph a shall if he so elects be treated as a resident_of_the_united_states with respect to the election_year c an alien individual who makes the election provided by subparagraph b shall be treated as a resident_of_the_united_states for the portion of the election_year which begins on the 1st day of the earliest testing_period during such year with respect to which the individual meets the requirements of clause iv of genin-110906-13 subparagraph a d the rules of subparagraph d i of sec_7701 shall apply for purposes of determining an individual's presence in the united_states under this paragraph e an election under subparagraph b shall be made on the individual's tax_return for the election_year provided that such election may not be made before the individual has met the substantial_presence_test of paragraph with respect to the calendar_year immediately following the election_year f an election once made under subparagraph b remains in effect for the election_year unless revoked with the consent of the secretary i am enclosing publication u s tax guide for aliens which provides further discussion of the rules described in this letter this publication is also available on www irs gov this information_letter calls attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_1 date if you have any additional questions please contact ------------------------------------- sincerely by _________________________ m grace fleeman senior technical reviewer branch international enclosure
